ALLREAD, J.
Epitomized Opinion
First Publication of this Opinion
This case was before the Court of Appeals at a former term and judgment below was reversed upon the weight of evidence at the instance of Chambers, plaintiff in error in this ease.
The Court of Appeals decided to adhere to the former decision, citing 11577 GC. which provided that no court shall grant more than one reversal on the weight of the evidence in favor of the same party.
Other controversies entered into the case. The trial court submitted three interrogatories, which were answered by the jury, and the answers support the general verdict. The court gave some special charges and rejected some which were requested. The court held that in view of the special charges given, there was no prejudicial error in refusing to give those which were rejected.
There was a controversy over a balance of rental and as to when the term" expired. A check had been taken for rent in a less amount than, the entire rental but the claim was made that it was not received under the lease’. The Court of Appeals held that evidently the jury had accepted certain testimony and that this left it powerless to reverse upon the weight of evidence.
T,here was also a controversy as to certain testimony in reference to accord and satisfaction. This testimony was considered competent at the time it was received and no motion was made to withdraw it from the jury. In summing up the case the court stated that they had carefully considered all the. errors assigned by counsel for plaintiff in error, Chambers, and were of the opinion that there was no prejudicial error upon which the court would be justified in rendering a second judgment.